Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to independent claims 1, 8, and 9 the combination of prior art references does not teach or fairly suggest the limitations cited within the claims.  Independent claims 1, 8, and 9 identify the uniquely distinct features "a flexible board having an opening corresponding to the light receiving surface of the image pickup element, wherein the image pickup element is joined to a first face of the flexible board to expose the light receiving surface through the opening; an optical module joined to a second face of the flexible board so that the light enters to the image pickup element through the opening; and a reinforcing member joined to the first face of the flexible board at a circumference of the image pickup element, wherein the reinforcing member is configured to reinforce a joining part of the flexible board where the optical module is joined, a thickness of the reinforcing member is equal to a thickness of the image pickup element, the reinforcing member is joined so as to face an area including at least a part of the joining part, and the reinforcing member keeps open a part of the circumference of the image pickup element”.
It is noted that the closest prior art, Sakurai (US Patent Pub. # 2007/0263116) relates to a solid-state image pickup device and an electronic device, and in particular, relates to a downsized solid-state image pickup device and an electronic device.  Sakurai does not specifically teach a flexible board having an opening corresponding to the light receiving surface of the image pickup element, wherein the image pickup element is joined to a first face of the flexible board to expose the light receiving surface 
As to dependent claims 2-7, these claims depend on allowable independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/21/2021 and 1/10/2022 were filed after the mailing date of the Non-Final Rejection on 7/26/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 26961/19/2022